DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (“Bernat”) (U.S. Patent Application Publication Number 2020/0136906) and Hicks et al. (“Hicks”) (U.S. Patent Application Publication Number 2008/0320142).
Regarding Claims 1, 8, and 15, Bernat discloses a system, comprising: 
a computing device comprising at least one processor and a data store; and 
the data store comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the computing device to at least: 
transmit, to an Al broker service, a message comprising an artificial intelligence (Al) accelerator device identifier to register an AI accelerator (Figure 6B, item 664/Figure 9, item 920, paragraph 0092) with the Al broker service (Figure 10, item 1020, paragraphs 0130-0131), wherein the AI accelerator is locally connected to a bus (Figure 6B, item 656) of the computing device.
Bernat does not expressly disclose to receive, from a networked computing device, an Al processing request comprising the Al accelerator device identifier of the Al accelerator; 
enable a bus redirect of the Al accelerator that intercepts bus traffic for the AI accelerator and redirects the bus traffic from the computing device to the networked computing device over a network; and 
perform an Al workload on the Al accelerator connected to the computing device, the Al accelerator being controlled by the networked computing device using the bus redirect.
In the same field of endeavor (e.g., accelerator access techniques), Hicks teaches to receive, from a networked computing device (Figure 1, item 170), an Al processing request comprising the Al accelerator device identifier (paragraph 0037; i.e., a TCP/IP packet is known in the art to comprise a destination IP address, which is equivalent to the claimed “AI accelerator device identifier”) of the Al accelerator (Figure 2, item 204, paragraph 0034); 
enable a bus redirect of the Al accelerator that intercepts bus traffic for the AI accelerator and redirects the bus traffic from the computing device (Figures 1 and 2, item 200) to the networked computing device over a network (Figure 1, item 180, paragraph 0011); and 
perform an Al workload on the Al accelerator connected to the computing device, the Al accelerator being controlled by the networked computing device using the bus redirect (paragraph 0046).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hicks’ teachings of accelerator access techniques with the teachings of Bernat, for the purpose of allowing a networked device transparent access to a remote accelerator device without involving the network CPU, thereby reducing bottlenecks on the bus (see Hicks, paragraph 0011).

Regarding Claims 2, 9, and 16, Hicks teaches wherein the Al accelerator is connected to the computing device through a USB connection or a mini PCI-e connection (paragraph 0011).

Regarding Claims 3, 10, and 17, Hicks teaches wherein the message is transmitted based on detection of a connection of the Al accelerator to the computing device (paragraph 0042).

Regarding Claims 4, 11, and 18, Bernat does not expressly disclose wherein the message is transmitted based on a threshold period of time to provide a periodic heartbeat. The examiner takes Official Notice that the use of period heartbeat signals was a concept that was well known in the art to assure that the connected device is still operational/connected, as evidenced by U.S. Patent Application Publication Numbers 2005/0027818 (paragraph 0095), 2005/0223010 (paragraph 0084), and 2006/0271681 (paragraph 0032).

Regarding Claims 5, 12, and 19, Hicks teaches wherein the bus redirect comprises a universal serial bus (USB) redirect (Figure 2, item 223a; i.e., it would have been obvious to one of ordinary skill in the art to utilize a USB bus, and therefore a USB redirect).

Regarding Claims 6, 13, and 20, Bernat discloses wherein the Al accelerator is accessible to the networked computing device and inaccessible to the computing device based on the bus redirect (paragraphs 0130-0131; i.e., the virtual edge appliance 910 controls access to the accelerators 920).
Regarding Claims 7 and 14, Hicks teaches wherein the instructions, when executed by the at least one processor, further cause the computing device to at least: disable the bus redirect of the Al accelerator to the networked computing device, wherein the Al accelerator becomes accessible to the computing device based on the bus redirect being disabled (paragraph 0046; i.e., communications between the accelerator 204 and main system unit 202 are possible if data is required from the memory 224b and/or disk array 140).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for accessing AI accelerators over a network.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186